Citation Nr: 1429899	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-00 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the Veteran's cause of death.  

2.  Entitlement to service connection for the Veteran's cause of death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1942 to October 1945.  The Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for the Veteran's cause of death.  The Board notes that RO did not address in that decision the issue of whether new and material evidence had been received to reopen a claim that had previously been denied in a February 2008 rating decision.  Given that the issue was addressed on the merits, and given further the favorable disposition of this appeal to reopen, the RO's failure to address the finality of a prior denial is harmless error.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.

The Appellant was scheduled for a Board hearing in April 2014; however, she failed to appear.  Therefore, the request is considered withdrawn.

The issue entitlement to service connection for the Veteran's cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2008 rating decision, the RO denied the claim for service connection for the Veteran's cause of death, based on the determination that the Veteran did not have a service-connected disability, nor a disability that should have been service-connected, that was a primary or contributory cause of death.   

2.  The Appellant did not submit a notice of disagreement with the February 2008 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for the Veteran's cause of death.

3.  The additional evidence received since the February 2008 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 2008 rating decision, which denied entitlement to service connection for the Veteran's cause of death, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The additional evidence received since the February 2008 rating decision is new and material, and the claim of service connection for the Veteran's cause of death is reopened.  38 U.S.C.A. § 5108 (West 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim of service connection for the Veteran's cause of death, discussion concerning compliance with the duties to notify and assist is not necessary.


Application to Reopen the Claim

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

It is not dispositive whether or not the RO reopened a claim because it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Where a claim for benefits has been previously denied, a subsequent claim for the same benefits may not be considered on the merits unless new and material evidence has been received.  

In a February 2008 rating decision, the RO denied claims for service connection for the Veteran's cause of death, based on the determination that the Veteran did not have a service-connected disability, nor a disability that should have been service-connected, that was a primary or contributory cause of death.  After the Appellant was notified of the adverse decision, the Appellant did not submit a notice of disagreement with the February 2008 rating decision.  Moreover, no new and material evidence was submitted within a year of the February 2008 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

At the time of the February 2008 rating decision, the evidence of record included the Appellant's application for dependency and indemnity compensation, the Veteran's service treatment records, a marriage certificate, and the Veteran's certificate of death, which shows that the Veteran's death was due to rupture of myocardium, acute myocardial infarction, and chronic obstructive pulmonary disease (COPD).  The record also showed that during the Veteran's lifetime, he was service-connected for dermatophytosis, chronic, generalized, severe, groins, buttocks, and anal region; and varicocele, left.  See August 1957 rating decision.

The additional evidence presented since the February 2008 rating decision includes the Appellant's report, through her representative, that the Veteran was constantly exposed to asbestos in service as an electrician on the USS Whitney.  See March 2014 Representative statement.  The Appellant contends that asbestos exposure was common on large ships such as the USS Whitney.  See June 2014 Representative statement.  The Appellant contends that the asbestos exposure caused the Veteran's COPD, which was a contributory factor in the Veteran's death.  See March 2014 Representative statement.  The Appellant is competent to report what the Veteran has reported to her.  The credibility of this report is presumed for the purposes of reopening the claims.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Generally, a new theory of entitlement cannot be the basis to reopen the claim under 38 U.S.C.A. § 7104(b).  However, if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under § 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  The Appellant's contention that the Veteran was exposed to asbestos in service is evidence that supports a new theory of entitlement.  Because the Appellant's report that the Veteran was exposed to asbestos in service is pertinent evidence that was absent at the time of the February 2008 rating decision, and such evidence raises a reasonable possibility of substantiating the claim, this evidence is deemed to be the requisite new and material evidence needed to reopen the claim for service connection for the Veteran's cause of death.  


ORDER

Because new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for the Veteran's cause of death, the claim to reopen is granted.


REMAND

The Appellant contends that the Veteran's COPD caused or materially contributed to the cause of the Veteran's death.  The Appellant further contends that the Veteran's COPD was related to the Veteran's exposure to asbestos while serving on the USS Whitney.  

The Veteran's certificate of death shows that the Veteran's death was due to rupture of myocardium, acute myocardial infarction, and COPD.  There is no evidence in the record to support the contention that the Veteran was exposed to asbestos in service and that the Veteran's COPD was related to the alleged asbestos exposure.   Therefore, the AOJ should obtain outstanding evidence, to include the Veteran's complete service personnel records, that may indicate that the Veteran was exposed to asbestos in service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

If evidence showing that the Veteran was exposed to asbestos in service is obtained, a medical opinion may provide information necessary to substantiate the claim, namely, evidence showing a relationship between the Veteran's COPD and the alleged in-service asbestos exposure.  Therefore, if and only if evidence showing the alleged asbestos exposure is obtained, the AOJ should obtain a VA medical opinion to determine whether the Veteran's COPD is related to the alleged asbestos exposure.  See 38 U.S.C.A. § 5103A(a); De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

Accordingly, the case is REMANDED for the following action:

1. Please contact the Appellant and request that she provide information as to any outstanding records pertinent to the Veteran's COPD and service-connected disabilities, to include VA treatment records prior September 1996 and private treatment records from Dr. B. in Sherman.  See e.g., October 2000 VA treatment record.

The Appellant should be asked to authorize the release of any outstanding pertinent non-VA medical records. 

2. Request copies of all of the Veteran's service personnel records.  Acquire these copies from all appropriate sources, including but not limited to the RMC and the NPRC.  

If any of these records are found to be unavailable, this should be specifically noted in the claims file.

3. Please undertake any other development that is deemed warranted, specifically to include obtaining evidence showing that the Veteran was exposed to asbestos while serving on the USS Whitney.   

4. If, after making reasonable efforts to obtain any outstanding non-Federal records, the AMC is unable to secure same, or if after continued efforts to obtain any of the above Federal records, the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  The Appellant must then be given an opportunity to respond.

5. Afterwards, if and only if evidence indicating that the Veteran was exposed to asbestos is obtained, please obtain a VA medical opinion regarding the etiology of the Veteran's COPD.  Make the claims file available to the examiner for review of the case.  The examiner should note that this case review took place.  

The examiner is asked to please review the claims folder in order to render opinions as to the following:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's COPD was etiologically related to service, to include exposure to asbestos.

b. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities (i.e., dermatophytosis, chronic, generalized, severe, groins, buttocks, and anal region; and varicocele, left) rendered the Veteran less capable of resisting the effects of rupture of myocardium, acute myocardial infarction, and COPD that caused the Veteran's death. 

The examiner must provide the underlying reasons for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

6. After completing the development and conducting any additional development that is deemed warranted, adjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Appellant and her representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


